Case 0:19-cv-62189-XXXX Document 1 Entered on FLSD Docket 08/31/2019 Page 1 of 9



                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA

                                               CASE NO.: 0:19-CV-62189

  MICHAEL BAILEY, individually and on
  behalf of all those similarly situated,

         Plaintiff,

  v.                                                                             COMPLAINT – CLASS ACTION

  FRANKLIN COLLECTION SERVICE, INC,

         Defendant.

  ____________________________________/

                             CLASS ACTION COMPLAINT SEEKING
                        INJUNCTIVE RELIEF AND STATUTORY DAMAGES

         Plaintiff MICHAEL BAILEY (“Plaintiff”), individually and on behalf of all those similarly

  situated, sues Defendant FRANKLIN COLLECTION SERVICE, INC (“Defendant”) for

  violations of 15 U.S.C. § 1692 et seq., the Fair Debt Collection Practices Act (“FDCPA”), and Fla.

  Stat. § 559.55 et seq., the Florida Consumer Collection Practices Act (“FCCPA”).

  1.     JURISDICTION AND VENUE

         1.         Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d), 28 U.S.C § 1331, and

  28 U.S.C § 1337.

         2.         Further, and with respect to all counts, jurisdiction of this Court also arises under

  28 U.S.C. § 1332(d), as the total amount in controversy exceeds five million dollars

  ($5,000,000.00) exclusive of interest and costs.

         3.         Venue in this District is proper because Plaintiff resides here, Defendant transacts

  business here, and the complained conduct of Defendant occurred here.


                                                                                                                  PAGE | 1 of 9
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:19-cv-62189-XXXX Document 1 Entered on FLSD Docket 08/31/2019 Page 2 of 9



  2.      PARTIES

          4.         Plaintiff is a natural person, and a citizen of the State of Florida, residing in Broward

  County, Florida.

          5.         Defendant is a Mississippi corporation, with its principal place of business located

  in Tupelo, Mississippi.

          6.         Defendant engages in interstate commerce by regularly using telephone and mail

  in a business whose principal purpose is the collection of debts.

          7.         At all times material, Defendant was acting as a debt collector in respect to the

  collection of Plaintiff’s debts.

  3.      DEMAND FOR JURY TRIAL

          8.         Plaintiff is entitled to, and hereby respectfully demands, a trial by jury on all alleged

  counts and any issues so triable.

  4.      ALLEGATIONS

          9.         The debt at issue (the “Consumer Debt”) is a financial obligation Plaintiff incurred

  primarily for personal, family, or household purposes. In particular, the Consumer Debt represents

  the amount Plaintiff allegedly owed to the original creditor, AT&T, for the provision of consumer

  telecommunication and/or entertainment services.

          10.        Defendant is a business entity engaged in the business of soliciting consumer debts

  for collection.

          11.        Defendant is a business entity engaged in the business of collecting consumer debts.

          12.        Defendant regularly collects or attempts to collect, directly or indirectly, debts

  owed or due or asserted to be owed or due another.

          13.        Defendant is a “consumer collection agency” as defined by Fla. Stat. § 559.55(3).

                                                                                                                   PAGE | 2 of 9
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:19-cv-62189-XXXX Document 1 Entered on FLSD Docket 08/31/2019 Page 3 of 9



         14.        The Consumer Debt is a “debt” governed by the FDCPA and FCCPA. See 15 U.S.C

  § 1692a(5); Fla. Stat. § 559.55(6).

         15.        Defendant is registered as a “Consumer Collection Agency” with the Florida Office

  of Financial Regulation and Defendant’s “Consumer Collection Agency” license number is

  CCA0900343.

         16.        Defendant maintains all the records specified in Rule 69V-180.080, Florida

  Administrative Code.

         17.        The records specified by Rule 69V-180.080, Florida Administrative Code, of which

  does Defendant maintain, are current to within one week of the current date.

         18.        Plaintiff is a “consumer” within the meaning of the FDCPA. See 15 U.S.C §

  1692a(3).

         19.        Defendant is a “debt collector” as defined by the FDCPA and FCCPA. See 15 U.S.C

  § 1692a(6); Fla. Stat. § 559.55(7).

         20.        On a date better known by Defendant, it began attempting collect the Consumer

  Debts from Plaintiff.

         21.        Defendant mailed a collection letter, dated May 13, 2019, to Plaintiff (the

  “Collection Letter”) in an attempt to collect the Consumer Debt. A copy of the Collection Letter

  is attached hereto as Exhibit “A.”

         22.        Defendant engaged in activity constituting “any action to collect [a] debt” by

  mailing the Collection Letter to Plaintiff. See Fla. Stat. § 559.715.

         23.        The Collection Letter is a communication from Defendant to Plaintiff in connection

  with the collection of the Consumer Debt.




                                                                                                                  PAGE | 3 of 9
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:19-cv-62189-XXXX Document 1 Entered on FLSD Docket 08/31/2019 Page 4 of 9



         24.      The Collection Letter represents Defendant’s initial communication with Plaintiff

  in connection with the collection of the Consumer Debt.

         25.      In the Collection Letter, Defendant states: “IF YOU ARE NOT PAYING THIS

  ACCOUNT, CONTACT YOUR ATTORNEY REGARDING OUR POTENTIAL REMEDIES,

  AND YOUR DEFENSES, OR CALL (888) 215-8961.” See Collection Letter (emphasis original).

         26.      In the Collection Letter, Defendant states: “I INTEND TO REPORT THIS

  ACCOUNT ON YOUR CREDIT HISTORY AFTER (30) THIRTY DAYS OF YOU

  RECEIVING THIS NOTICE.” See Collection Letter (emphasis original).

  5.     CLASS ALLEGATIONS

         27.      This action is brought on behalf of the following two classes: the “FDCPA Class”

  and the “FCCPA Class.”

         28.      The “FDCPA Class” consists of: (1) all persons with Florida addresses (2) who

  were mailed a letter (3) from Defendant (4) during the twelve [12] months preceding the filing of

  this Complaint (5) in an attempt to collect a consumer debt (6) and said letter violates § 1692g(b)

  of the FDCPA.

         29.      The “FCCPA Class” consists of: (1) all persons with Florida addresses (2) who

  were mailed a letter (3) from Defendant (4) during the twenty-four [24] months preceding the

  filing of this Complaint (5) in an attempt to collect a consumer debt (6) whereby said letter violates

  Fla. Stat. § 559.72(9) of the FCCPA.

         30.      Plaintiff alleges, on information and belief, each class is so numerous that joinder

  of all members is impracticable because Defendant has dispatched hundreds of identical letters to

  addresses in Florida which violate § 1692g(b) of the FDCPA as set forth below.




                                                                                                                PAGE | 4 of 9
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:19-cv-62189-XXXX Document 1 Entered on FLSD Docket 08/31/2019 Page 5 of 9



  5.1    EXISTENCE AND PREDOMINANCE OF COMMON QUESTIONS OF LAW & FACT

         31.      Common questions of law and fact exist as each of the proposed classes and

  otherwise predominate over any issues involving only individual class members.

         32.      The factual and legal issues common to the FDCPA Class are whether members

  received a letter from Defendant, whether said letter attempts to collect a consumer debt, and

  whether Defendant, by and through said letter, violated § 1692g(b) of the FDCPA by unlawfully

  overshadowing the dispute rights enjoyed by the least sophisticated consumer under § 1692g(a)(3)-

  (5) of the FDCPA.

         33.      The factual and legal issues common to the FCCPA Class are whether members

  received a letter from Defendant, whether said letter attempts to collect a consumer debt, and

  whether Defendant, by and through said letter, violated § 559.72(9) of the FCCPA.

         34.      Excluded from the class is Defendant’s agents and employees, Plaintiff’s

  attorney(s) and their employees, the Judge to whom this action is assigned, and any member of the

  Judge’s staff and immediate family.

  5.2    TYPICALITY

         35.      Plaintiff’s claims are typical of the claims of each class member and are based on

  the same facts and legal theories.

  5.3    ADEQUACY

         36.      Plaintiff is an adequate representative of each of the classes.

         37.      Plaintiff will fairly and adequately protect the interests of the classes.

         38.      Plaintiff has retained counsel experienced in handling actions involving unlawful

  practices under the FDCPA, FCCPA, TCPA, and consumer-based class actions. Neither Plaintiff




                                                                                                                PAGE | 5 of 9
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:19-cv-62189-XXXX Document 1 Entered on FLSD Docket 08/31/2019 Page 6 of 9



  nor Plaintiff’s counsel have any interests which might cause them (Plaintiff or Plaintiff’s counsel)

  to not vigorously pursue this action.

  5.4    PREDOMINANCE AND SUPERIORITY

         39.      Certification of the classes under Rule 23(b)(3) of the Federal Rules of Civil

  Procedure is also appropriate in that:

                  (a)       The questions of law or fact common to the members of the class

                            predominate over any questions affecting an individual member.

                  (b)       A class action is superior to other available methods for the fair and efficient

                            adjudication of the controversy.

         40.      Certification of a classes under Rule 23(b)(2) of the Federal Rules of Civil

  Procedure is also appropriate, in that, Defendant has acted on grounds generally applicable to the

  class thereby making appropriate declaratory relief with respect to the class as a whole. Plaintiff

  request certification of a hybrid class under Rule 23(b)(3) for monetary damages and to Rule

  23(b)(2) for injunctive and equitable relief.

                                              COUNT I.
                                    VIOLATION OF 15 U.S.C. § 1692g(b)

         41.      On behalf of the FDCPA Class, Plaintiff incorporates by reference paragraphs 1-40

  as though fully set forth herein.

         42.      As stated above, the Collection Letter represents Defendant’s initial

  communication with Plaintiff in connection with the collection of the Consumer Debt. In the

  Collection Letter, Defendant attempts to provide Plaintiff with, among other things, the disclosures

  required by § 1692g(a)(3)-(5) of the FDCPA. The Collection Letter, however, wrongfully

  overshadows the rights enjoyed by the least sophisticated consumer pursuant to § 1692g(a)(3)-(5)

  of the FDCPA.
                                                                                                                PAGE | 6 of 9
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:19-cv-62189-XXXX Document 1 Entered on FLSD Docket 08/31/2019 Page 7 of 9



         43.      Here, the Collection Letter informs the least sophisticated consumer that “IF YOU

  ARE NOT PAYING THIS ACCOUNT, CONTACT YOUR ATTORNEY REGARDING OUR

  POTENTIAL REMEDIES, AND YOUR DEFENSES, OR CALL [Defendant].” See Collection

  Letter (emphasis original).

         44.      Notwithstanding the fact that the Collection Letter assumes the least sophisticated

  consumer is represented by an attorney (which, if true, would result in Defendant also violating §

  1692c(a)(2) of the FDCPA), the least sophisticated consumer as no obligation to contact an

  attorney, let alone call Defendant, if he or she is not paying the underlying debt. For example, if

  the least sophisticated consumer chooses to dispute the validity of the underlying debt, whether

  pursuant to § 1692g(a)(3) or (4), naturally, the least sophisticated consumer will not be paying the

  underlying debt because he or she disputes the debt’s validity.

         45.      Defendant command to the least sophisticated consumer to either call an attorney

  or call Defendant if the consumer is not paying the underlying debt unlawfully overshadows the

  dispute rights enjoyed by the least sophisticated consumer pursuant to § 1692g(a)(3) of the

  FDCPA. For example, Defendant’s command wrongfully causes the least sophisticated consumer

  to believe that, even if the consumer disputes the underlying debt pursuant to § 1692g(a)(4), the

  consumer must take additional steps if he or she is not paying the debt.

         46.      Moreover, notwithstanding Defendant’s above-mentioned command to the least

  sophisticated consumer, the Collection Letter informs the least sophisticated consumer that

  “[Defendant] INTEND[s] TO REPORT THIS ACCOUNT ON YOUR CREDIT HISTORY

  AFTER (30) THIRTY DAYS OF YOU RECEIVING THIS NOTICE.” See Collection Letter

  (emphasis original). By threating to report the Consumer Debt after the conclusion of the thirty

  (30) day dispute period afforded to the least sophisticated consumer, without exception, Defendant

                                                                                                                PAGE | 7 of 9
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:19-cv-62189-XXXX Document 1 Entered on FLSD Docket 08/31/2019 Page 8 of 9



  wrongfully causes the least sophisticated consumer to believe that, regardless of whether the

  consumer exercises his or her dispute rights under § 1692g(a)(3) or (4), Defendant will be reporting

  the underlying debt, without exception, after the end of the thirty-day dispute period.

         47.        A such, by and through the Collection Letter, Defendant violated 15 U.S.C. §

  1692g(b) by wrongfully overshadowing the dispute rights enjoyed by the least sophisticated

  consumer under § 1692g(a)(3)-(5) of the FDCPA.

         48.        WHEREFORE, Plaintiff, individually and on behalf of the FDCPA Class, requests

  the Court enter judgment in favor of Plaintiff and the FDCPA Class and against Defendant for:

         (a)        Statutory damages, as provided under 15 U.S.C. §1692k;

         (b)        Costs and attorneys’ fees, as provided by 15 U.S.C. §1692k; and

         (c)        Such other or further relief as the Court deems proper.

                                              COUNT II.
                                   VIOLATION OF FLA. STAT. § 559.72(9)

        49.         On behalf of the FCCPA Class, Plaintiff incorporates by reference paragraphs 1-48

  as though fully set forth herein.

        50.         Pursuant to § 559.72(9) of the FCCPA, in collecting consumer debts, no person

  shall: “[c]laim, attempt, or threaten to enforce a debt when such person knows that the debt is not

  legitimate, or assert the existence of some other legal right when such person knows that the right

  does not exist.” Fla. Stat. §559.72(9).

        51.         The Consumer Debt is a debt governed by the FDCPA. For Defendant to lawfully

  seek the collection of the Consumer Debt, Defendant must comply with the FDCPA.

        52.         As set forth in Count I, Defendant violated § 1692g(b) of the FDCPA and, as a

  result, Defendant was stripped of any authority it may have had to lawfully seek the collection of

  the Consumer Debt via the Collection Letter. For example, by wrongfully overshadowing the
                                                                                                                  PAGE | 8 of 9
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:19-cv-62189-XXXX Document 1 Entered on FLSD Docket 08/31/2019 Page 9 of 9



  rights enjoyed by the least sophisticated consumer under § 1692g(a)(3)-(4), Defendant knew that,

  by mailing the Collection Letter to Plaintiff, it (Defendant) was unlawfully seeking to collect the

  Consumer Debt.

        53.          Accordingly, by and through the Collection Letter, Defendant attempted to collect

  a debt from Plaintiff, namely the Consumer Debt, that Defendant knew it could not legally collect

  from Plaintiff in violation of Fla. Stat. 559.72(9).

         54.         WHEREFORE, Plaintiff, individually and on behalf of the FCCPA Class, requests

  the Court enter judgment in favor of Plaintiff and the FCCPA Class and against Defendant for:

         (d)         Statutory damages, as provided under Fla. Stat. §559.77(2)

         (e)         Costs and attorneys’ fees, as provided by Fla. Stat. §559.77(2);

         (f)         An injunction prohibiting Defendant from engaging in further collection activities

                     directed at Plaintiff or Members of the FCCPA Class that violate the FCCPA; and

         (g)         Such other or further relief as the Court deems proper.

                     DATED: August 31, 2019

                                                                   Respectfully Submitted,

                                                                    /s/ Jibrael S. Hindi                                   .
                                                                   JIBRAEL S. HINDI, ESQ.
                                                                   Florida Bar No.: 118259
                                                                   E-mail:      jibrael@jibraellaw.com
                                                                   THOMAS J. PATTI, ESQ.
                                                                   Florida Bar No.: 118377
                                                                   E-mail:      tom@jibraellaw.com
                                                                   The Law Offices of Jibrael S. Hindi
                                                                   110 SE 6th Street, Suite 1744
                                                                   Fort Lauderdale, Florida 33301
                                                                   Phone:       954-907-1136
                                                                   Fax:         855-529-9540

                                                                   COUNSEL FOR PLAINTIFF


                                                                                                                   PAGE | 9 of 9
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
